 



Exhibit 10.2



[MoneyGram Letterhead]
March 17, 2008
THL Managers VI, LLC
c/o Thomas H. Lee Partners, L.P.
100 Federal Street
Boston, MA 02110
Ladies and Gentlemen:
          Reference is hereby made to that certain Equity Fee Arrangement Letter
(the “Prior Fee Letter”), by and between THL Managers VI, LLC (“THL Managers”)
and MoneyGram International, Inc., a Delaware corporation (the “Company”), dated
as of February 11, 2008, which the parties hereby amend and restate in full, as
more fully set forth below:
          Reference is hereby made to that certain Amended and Restated Purchase
Agreement, dated as of March 17, 2008, as may be amended, by and among, the
Company and the Investors party thereto (the “Purchase Agreement”), which
amended and restated the purchase agreement dated as of February 11, 2008 (the
“Original Purchase Agreement”). All terms not defined herein shall have the
meaning ascribed to them in the Purchase Agreement.
          In connection with the THL Investors entering into the Original
Purchase Agreement, and undertaking the obligations therein, and in
consideration of the services provided by THL Managers, an affiliate of the THL
Investors, with respect thereto, the Company paid to THL Managers on
February 11, 2008 $15,000,000 (the “Arrangement Fee”).
          In consideration of the THL Investors entering into the Purchase
Agreement, the parties hereby agree that, notwithstanding anything the contrary
in the Prior Fee Letter or the Original Purchase Agreement, in no event shall
any of the Arrangement Fee be refunded to the Company.
          This letter agreement shall be deemed to be made in, and in all
respects shall be interpreted, construed and governed by and in accordance with
the internal laws of, the State of Delaware. This letter agreement may be
executed in one or more counterparts, each of which together be deemed an
original, but all of which together shall constitute one and the same
instrument.
**Remainder of this page intentionally left blank**

 



--------------------------------------------------------------------------------



 



 ] 

            MONEYGRAM INTERNATIONAL, INC.
      By:   /s/ Philip W. Milne     Name:  Philip W. Milne     Title:  Chairman,
President & Chief Executive Officer    

Accepted and agreed as of
the date first written above:

      THL MANAGERS VI, LLC
By: Thomas H. Lee Partners, L.P.,
its managing member
 
    By: Thomas H. Lee Advisors, LLC,
its general partner
 
   
By:
  /s/ Scott Jaeckel
 
   
Name:
  Scott Jaeckel
Title:
  Managing Director

[Signature Page to Amended and Restated THL Arrangement Fee Letter]

 